DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s priority to foreign application BE2018/0109 filed on September 18th, 2018 in Belgium has been accepted.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical filter in claim 11 and the control unit in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
th, 2019 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical filter (claim 11) and the upstream lens (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings are also objected to because there are unknown black boxes in Figures 2-6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of improper language. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The word “said” is used in line 13 when referring to the reflected stream of light. Correction is required.  See MPEP § 608.01(b).

s 1, 7 and 13 are objected to because of the following informalities: in claim 1, the word “this” is used when the correct term is “said” (L4, 7 and 11); in claim 1, L12 the phrase “characterized in that” should be “wherein;” in Claim 7, L3 the word “these” is used when the correct term is “said;” in claim 13 the word “this” is used when the correct term is “said” (L3 and 7); in claim 13, L9 the phrase “characterized in that” should be “wherein;” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 is being interpreted under U.S.C. 112(f) because of the use of “means are provided to move said light beam (L4).” In the specification the means that are provided to move the light beam is defined as a polygon mirror (pg5, L31-32).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 1 (L4 and 5) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim will be interpreted as if the term where to be removed.
Additionally, claim 1 recites that the “detector unit cooperates with a control unit (L11).” It is unclear if a control unit is supposed to be a limitation or not. The claim will be interpreted as if the sorting apparatus comprises a control unit. 

The term "at least mainly" in claims 3 (L2 and 4) and 14 (L1 and 3) is a relative term which renders the claim indefinite.  The term "at least mainly" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim will be interpreted as if the term where to be removed.

Claim 12 is rendered indefinite for reciting “an optical element, in particular a lens.” It is unclear whether the lens is a limitation or not. Additionally, the specification is silent on what other types of optical elements are used in the device outside of lenses. As such it is indefinite what scope the term “optical element” encompasses. While optical filters are mentioned they are never equated with “optical element.” If a filter is considered the optical element it would be unclear how it could focus the light as required by the claim. Clarification is required.

Claims 2, and 4-11 are rendered indefinite by virtue of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berghmans (US 8564766 B2), further in view of Simms (US 3713743).

With regards to claim 1, Berghmans discloses a sorting machine comprising an inspection zone for the detection of impurities or unwanted products in a flow of granular products (Abstract; Col. 4, L57-60) moving through said inspection zone with at least one light source (light beam 6) for generating a light beam, wherein means (polygon mirror 13) are provided to move said light beam transversely to the direction of movement of the product flow so that substantially all products are hit by the light beam in said inspection zone in order to generate a reflected stream of light (14), wherein the light from said light beam is directly reflected by the products from an impact point of the light beam on the products and is reflected as scattered from a zone around this impact point (Col. 5, L42-44), wherein at least one detector unit (15) is provided to detect light reflected by the products in order to generate detection signals, and a control unit (36), wherein said detector unit cooperates with said control unit in order to sort the products by means of these detection signals, characterized in that said detector unit contains at least two sensors (detection areas 20-28) wherein each sensor detects a different part of the reflected stream of light (Col. 6, 
However Simms discloses sensors (detectors 36 and 40) that are provided one after the other in said reflected stream of light so that a sensor is placed upstream of a downstream sensor. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the configuration of the sensors as disclosed by Simms to the apparatus as disclosed by Berghmans because Berghmans indicates that “the central detection area 20 is preferably not a part of the ring-shaped detection areas (Col. 8, L27-28).” Using the configuration as disclosed by Simms would minimize cross detection between the sensors. 

With regards to claim 2-3, Berghmans and Simms disclose all the elements of claim 1 as outlined above. Berghmans does not disclose wherein said upstream sensor shields the downstream sensor from at least the reflected light that is incident on the upstream sensor and wherein one of said sensors is provided to detect directly reflected light, while another sensor of these sensors is provided to detect scattered reflected light.
However Simms further discloses wherein said upstream sensor shields the downstream sensor from at least the reflected light that is incident on the upstream sensor (Col 4, L7-12) and wherein one of said sensors is provided to detect directly reflected light, while another sensor of these sensors is provided to detect at scattered reflected light (Col. 4, L12-19).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to shield the downstream sensor and have each of the sensors detect a different part of the light beam, in order to reduce the amount of light that each sensor needs to detect, therefore simplifying the type of sensors needed which reduces costs.

With regards to claim 4-6, Berghmans and Simms disclose all the elements of claim 1 as outlined above. Berghmans further discloses wherein said downstream sensor has a surface area that is larger than 
However Simms discloses wherein a lens (38) is provided which makes reflected light that is not detected by said upstream sensor incident on said downstream sensor, wherein said lens is provided between said sensors (Col. 4 L7-12), and wherein said lens is a divergent lens (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the lens disclosed by Simms to the apparatus disclosed by Berghmans to help focus the scattered light therefore increasing device sensitivity.   

With regards to claim 11, Berghmans and Simms disclose all the elements of claim 1 as outlined above. Berghmans does not disclose wherein an optical filter is provided between said upstream sensor and at least one downstream sensor, through which reflected light that is not detected by said upstream sensor is incident on the downstream sensor.
However Simms discloses wherein an optical filter (masking element 42) is provided between said upstream sensor and at least one downstream sensor, through which reflected light that is not detected by said upstream sensor is incident on the downstream sensor. It would have been obvious to add the optical filter disclosed by Simms to the apparatus disclosed by Berghmans to filter out wavelengths that the downstream sensor does not need to read, therefore increasing accuracy  

With regards to claim 12, Berghmans and Simms disclose all the elements of claim 1 as outlined above. Berghmans does not disclose wherein an optical element, in particular a lens, is provided upstream of said detector unit in order to distribute directly reflected light over virtually the entire surface of said upstream sensor of the detector unit. 


With regards to claim 13, Berghmans discloses a method for detecting impurities or unwanted products in a flow of granular products moving through an inspection zone (Abstract), wherein a light beam (6) is moved over said inspection zone in such a way that substantially all products are hit by the light beam  in said inspection zone (Col. 5, L13-20) so that a reflected stream of light is generated (14), wherein the light from said light beam is directly reflected by the products from an impact point of the light beam on the products and is reflected as scattered from a zone around this impact point (Col 5, L32-35), wherein light intensity reflected by the products is detected in order to generate detection signals to sort said products by means of these detection signals, wherein at least in two detection positions in said reflected stream of light the light intensity is measured in different parts of said reflected stream of light (detection areas 20-28). Berghmans does not disclose wherein one of these detection positions is situated upstream in the stream of light with respect to a downstream detection position.
However, Simms discloses wherein one of these detection positions is situated upstream in the stream of light with respect to a downstream detection position (detectors 36 and 40; Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the configuration of the sensors as disclosed by Simms to the apparatus as disclosed by Berghmans because Berghmans indicates that “the central detection area 20 is preferably not a part of the ring-shaped detection areas” Using the configuration as disclosed by Simms would minimize cross detection between the system. 

With regards to claim 14-16, Berghmans and Simms disclose all the elements of claim 13 as outlined above. Berghmans does not disclose wherein at the intensity of directly reflected light is detected in the reflected stream of light at the first of said detection positions, whereas the intensity of scattered reflected light is detected at the second position and wherein said downstream detection position is shielded from light from the reflected stream of light whose intensity is measured at said upstream detection position.
However Simms further discloses wherein at the intensity of directly reflected light is detected in the reflected stream of light at the first of said detection positions, whereas the intensity of scattered reflected light is detected at the second position, wherein at least a part of the light from the stream of light whose intensity is not measured at said upstream detection position, is diverted to a sensor provided at said downstream measuring position in order to generate detection signals(Col. 4, L12-19) and wherein said downstream detection position is shielded from light from the reflected stream of light whose intensity is measured at said upstream detection position (Col 4, L7-12). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to shield the downstream sensor and have each of the sensors detect a different part of the light beam, in order to reduce the amount of light that each sensor needs to detect, therefore simplifying the type of sensors needed which reduces costs.

With regards to claim 18, Berghmans and Simms disclose all the elements of claim 13 as outlined above. Berghmans further discloses wherein said detection signals are used to trigger a removal device to remove impurities or unwanted products from said flow of products.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berghmans and Simms as applied to claim 1 above, and further in view of Walukas et al. (US 9395346 B2), hereafter Walukas.

However Walukas discloses a detector housing (310) supporting a sensor (302). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the supports disclosed by Walukas with the apparatus disclosed by Berghmans and Simms, in order to decrease downtime of the device by making sure components stay aligned. Additionally, even though Walukas only discloses a single sensor it is within the skill of a person with ordinary skill in the art before the effective filing date of the invention to duplicate parts (MPEP 2144.04.VI.B).

With regards to claims 8-9, Berghmans, Simms and Walukas disclose all the elements of claim 7 as outlined above. Berghmans and Simms do not disclose wherein said support of the upstream sensor contains at least one recess for scattered reflected light from said stream of light, wherein said upstream sensor is positioned such that directly reflected light is incident on this sensor, while scattered reflected light passes through said recess on the downstream sensor.
However Walukas further discloses wherein said support (housing 310) recess (320, 340) through which light passes before it hits the sensor (Fig. 9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a recess disclosed by Walukas to the apparatus disclosed by Berghmans and Simms, in order to reduce the noise in the system which reduces the amount of post-processing. 

With regards to claim 10, Berghmans, Simms and Walukas disclose all the elements of claim 7 as outlined above. Berghmans, Simms and Walukas do not directly disclose wherein the support of said downstream sensor contains one or more additional sensors, wherein a different part of said stream of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655